Citation Nr: 1541507	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  14-10 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for skin cancer.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1980 to July 2000.

This matter comes before the Board of Veterans' Appeals on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the claim of service connection for skin cancer.


FINDING OF FACT

The Veteran's skin cancer was incurred as a result of sun exposure in service.


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria for service connection for skin cancer have been met.  38 U.S.C.A. §§ 1110, (West 2014); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection requires evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must assess the credibility and weight of all the evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When there is an approximate balance of positive and negative evidence regarding any material issue; or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran contends that his basal cell carcinomas are a result of his 20-year active service, particularly his significant in-service sun exposure while performing his duties as a heavy equipment operator.  His certificate of discharge confirms that his primary specialty was as a construction equipment operator and he received training as a heavy equipment mechanic and in heavy construction.

Private treatment records show the Veteran was found to have basal cell carcinoma.   See Lab Report, Fort Leonard Wood Army Community Hospital, dated September 8, 2010.  Thus, the requirement that there be a current disability is satisfied.  

Service treatment records include no complaints of, or treatment for, sunburn, blistering, or sun cancer.  At separation, a clinical evaluation of the Veteran's skin, head, face, neck, and scalp was normal.  

Nonetheless, the Veteran is competent to report sun exposure during service, and the Board finds such reports to be credible and consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2014).  His reports are consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a), (b) (West 2014).

In July 2012, a physician assistant at the Fort Leonard Wood Army Community Hospital, who also treats the Veteran for his skin problems, submitted a letter stating the Veteran's skin damage "is resultant from environmental exposures, almost exclusively sun exposure, throughout the patient's lifetime.  The letter further stated that, "[t]he most notable exposure in [the Veteran's] lifetime has been as a member of the United States Army in the capacity of heavy equipment operator and construction supervisor.  The physician concluded that it is "therefore reasonable to assume that [the Veteran's] skin damage is largely secondary to occupational exposure to the sun."

The physician assistant considered an accurate history, provided a definitive opinion and supported that opinion with a rationale.  As such, this opinion is highly probative.  See Nieves v. Rodriguez, 22 Vet. App. 295 (2008).  Furthermore, there are no other medical opinions of record.

Although skin cancer was first identified after service, VA will grant service connection for a disease first diagnosed after service, where, as in this case, all the evidence indicates that it was incurred in service.  38 C.F.R. § 3.303(d) (2015).  Resolving reasonable doubt in favor of the Veteran, the evidence establishes that current skin cancer is related to in-service sun exposure, and the criteria for service connection have been met. U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303.


ORDER

Service connection for skin cancer is granted. 



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


